DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Fenske, Joseph G. on April 22, 2022.
Claims 1, 8, 9  have been as follows:

1. (Currently Amended) A method for calibrating a plurality of measuring elements in an apparatus for evaluating road surface properties, the apparatus being provided with the plurality of measuring elements for emitting measuring light and receiving reflected light, the apparatus performing evaluation by scanning a road surface with the plurality of measuring elements and measuring a separation quantity from a reference plane of the road surface while being moved along a measurement route of the road surface, the method determining a final calibration value of each of the measuring elements by performing the steps of:
setting a reference area for performing the calibration and a provisional reference plane of the reference area;
	acquiring a measurement value obtained by each of the plurality of measuring elements regarding the reference area; and
	producing point cloud data based on the separation quantity of each point from the provisional reference plane of the reference area in the reference area and subsequently, until separation quantities from the reference plane for calibration of the point cloud data obtained by all the measuring elements become smaller than a predetermined reference value,
	repeating steps of:
	computing the separation quantities from the reference plane for calibration based upon a statistic regarding all of the measuring elements;
	determining a measuring element where the separation quantity is maximum from among all of the measuring elements;
determining a calibration value of the measuring element, the calibration value based on a difference between, point cloud data produced from the measurement value of the measuring element where the separation quantity is maximum, and the reference plane for calibration, the difference being equal to or less than a predetermined threshold;
calibrating the measuring element based on the calibration value; and
producing a new reference plane for calibration from the measurement values of all of the measuring elements including the measuring element calibrated.

8. (Currently Amended) An apparatus for evaluating road surface properties provided with a plurality of measuring elements emitting measuring light and receiving reflected light for performing evaluation by scanning a road surface by the plurality of measuring elements and measuring a separation quantity from a reference plane of the road surface while the apparatus for evaluating road surface properties being moved along a measurement route of the road surface, comprising:
a processor configured to:
	set a reference area for performing a calibration and a provisional reference plane on the reference area;
	acquire a measurement value obtained by each measuring element regarding the reference area;
	produce point cloud data based on the separation quantity of each point from the provisional reference plane on the reference area regarding the reference area;
	produce a reference plane for calibration based upon a statistic of the point cloud data acquired from all of the measuring elements;
	compute a separation quantity from the reference plane for calibration of the statistic about all of the measuring elements;
	determine a measuring element where the separation quantity is maximum [[of]] from among all of the measuring elements;
	calibrate the measuring element based on a difference between, point cloud data produced from a measurement value of the measuring element where the separation quantity is maximum, and the reference plane for calibration, the difference being less than a predetermined threshold;
	produce a new reference plane for calibration from measurement values obtained by all the measuring elements including the calibrated measuring element; and
	determine a final calibration value of each of the plurality of measuring elements by repeating computing a separation quantity from the reference plane for calibration of the statistic regarding all of the measuring elements, determining a measuring element where the separation quantity is maximum from among all of the measuring elements, calibrating the measuring element based on a difference between, point cloud data produced from a measurement value of the measuring element where the separation quantity is maximum, and the reference plane for calibration, the difference being equal to or less than a predetermined threshold, and producing a new reference plane for calibration from all of the measuring elements including the calibrated measuring element until the separation quantities from the reference plane for calibration of the point cloud data obtained by all of the measuring elements become smaller than a predetermined reference value.

9. (Currently Amended) The apparatus for evaluating road surface properties provided with the apparatus for evaluating road surface properties according to claim 8, where evaluation of the road surface is performed based upon the final calibration value of each measuring element.


Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: Closest available prior art does not teach  or render obvious combination of the limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645